DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2011/0303653) (Previously cited) in view of Oh (KR 2016/0139380 A) (Previously cited).

    PNG
    media_image1.png
    707
    499
    media_image1.png
    Greyscale

Regarding claim 1, Chun teaches an induction heating and wireless power transferring device (see the title “Induction heating cooker and control method thereof”) comprising: 
a first plurality of working coils (first plurality of working coils; see the annotation of fig.3) comprising a first working coil (heating coil L1) and a second working coil (heating coil L2) that are electrically connected in parallel (See fig.2, heating coil L1 and L2 are electrically connected in parallel); 
a rectifier (rectification unit 10) that is configured to rectify alternating current (AC) power supplied from a power supply unit to direct current (DC) power [Examiner’s note: This is an intended use of a rectifier, a rectifier 10 is configured to receive a common alternating current (AC) voltage from high-frequency power unit 90 and rectifies the AC voltage into a direct current (DC) voltage.]; 
a first inverter (inverter unit 30) that is configured to (i) receive the DC power from the rectifier (rectification unit 10), (ii) convert the DC power into a first resonant current [Examiner’s note: See fig.2, inverter unit 30 connects to AC power unit 90, and therefore inverter unit 30 receives the DC current from rectification unit 10 and supplies to RC circuits, wherein the current in the RC circuits is resonant current.], and (iii) apply the first resonant current to at least one of the first working coil (heating coil L1 ) or the second working coil (heating coil L2) (See fig.2, inverter unit 30 is connected to heating coils L1 and L2 in RC circuit, and configured to apply current to heating coil L1 or L2 when sub switching elements S1 or S2 closed, wherein the current in the RC circuit is resonant current); 
a first switch (sub switching element S1 in first inverter unit 30) that is coupled to the first working coil (heating coil L1 ) and that is configured to turn on or off the first working coil (See fig.2, sub switch element S1 is configured to turn on/off the heating coil L1); 
a second switch (sub switching element S2 in first inverter unit 30) that is coupled to the second working coil (heating coil L2 ) and that is configured to turn on or off the second working coil (See fig.2, sub switch element S2 is configured to turn on/off the heating coil L2); and 
a controller (control unit 60) that is configured to: 
control at least one of the first inverter (inverter unit 30), the first switch (sub switching element S1), or the second switch (sub switching element S1) (See para.[0028] “four heating coil groups (in FIG. 1, four heating coils L1˜L4 forming one heating coil group) arranged in a line are respectively operated by drive units 40˜43 (with reference to FIG. 2) operated by a control unit 60. Further, the heating coils L may be respectively operated by the drive units 40˜43 operated by the control unit 60.” Hence, the control unit 60 controls the operation of the first inverter to control sub switching elements S1 and S2, and control the sub switching elements S1 and S2 to operate the heating coil L1 and L2), 
supply a pulse to the first inverter to detect whether a target object is located on the first working coil or the second working coil (para.[0037]-[0038] “When a signal is input to the control unit 60 through the operation panel 6, the control unit 60 controls operation of the inverter units 30˜33 through the drive units 40˜43 so that current sequentially flows to the respective heating coils L1˜L4 of the respective heating coil groups to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups. Further, the control unit 60 judges whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups according to current values sensed by the sensing units 50˜53.” Control unit 60 is configured to control the operation of the heating coil, which means the control unit 60 control the first inverter unit 30 and switches S1, S2, and determine the location of a container based on the current flowed through heating coil L1, L2.); and 
detect whether a target object is located on the first working coil or the second working coil based on a change of the first resonant current in response to the pulse (see para.[0081] “The control unit 60 judges whether a container 3 is present based on signals of the sensing units 50 to sense the container 3 placed on the cooking plate 2 by a user. For example, the control unit 60 judges whether a container 3 is present based on the signals of the sensing units 50 sensing a change of an electrical signal, such as current or voltage of heating coils L on which the container 3 is located. When the sensed signal is not detected, the control unit 60 controls the sensing units 50 to again sense a change of the electrical signal (operation 701)”).
Chun does not explicitly teach the controller configured to supply a pulse based on the first resonant current becoming zero, that is when the controller supply a pulse.

    PNG
    media_image2.png
    343
    677
    media_image2.png
    Greyscale

However, Oh teaches in the same field of endeavor of an induction heating device (see the title “Induction cooker having function for detecting container using resonance current”) including a heating coil (working coil 30; fig.1) and a controller (control unit, zero point detector 52, current conversion unit 54, and related structure fig.1) configured to supply a pulse based on a resonant current becoming zero (see para[0027] “the control unit 40 samples the voltage value of the voltage fluctuation waveform at every zero point time based on the zero point signal from the zero point detection unit 52.” And para.[0009] “The power supply unit 10, for the purpose of applying a high-frequency current to the working coil 30, receives commercial power (eg, 110-220V household AC power) and converts it into direct current.” Therefore at least one of the control unit, zero point detector 52, and current conversion unit 54 is capable to supply a pulse when the resonant current becoming zero at zero voltage points.); and detect whether a target object is located on the work coil (see [0027]-[0028] “the control unit 40 samples the voltage value of the voltage fluctuation waveform at every zero point time based on the zero point signal from the zero point detection unit 52, and compares the sampled value with a predetermined reference value Thus, it is determined whether the working coil 30 is currently performing induction heating, that is, whether the container 32 is located near the working coil 30 and induction heating is being performed. Here, if the working coil 30 is heating the vessel 32, the voltage fluctuation waveform shows a substantially flat waveform (refer to Fig. 5(a)). However, if the working coil 30 is not heating the vessel 32, the voltage fluctuation waveform will show a waveform that vibrates with a larger amplitude than in the above case (refer to FIG. 5(b)).Accordingly, the presence or absence of the container 32 can be determined by monitoring the amplitude of the voltage fluctuation waveform in a manner that analyzes the sampled value at the zero point.”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the algorithm of the controller of induction heating device of Chun, wherein the Chun teaches the controller configured to detect whether a target object located on a first or second working coil based on a change of the first resonant current in response to the pulse, with the algorithm of the controller configured to supply a pulse based on a resonant current becoming zero as taught by Oh, wherein Oh teaches the controller configured to supply a pulse and detect the object on the coil based on the resonant current becoming zero, in order to provide a desired container detection algorithm in the controller, since each of Chun and Oh teach a method for detection cooking container on the working coil, and the methods are for the same propose, the modification of the detection method of Chun and Oh involves only routine skill in the art.

Regarding claim 2, the modification of Chun and Oh teaches the controller is configured to: based on the first resonant current becoming zero at one or more time points, supply one or more pulses to the first inverter at the one or more time points to thereby detect whether the target object is located on the first working coil or the second working coil (see the rejection of claim 1, the modification of Chun and Oh teaches supplying pulses, zeroing resonant current, and presence of target object are continuous and repeated. Therefore, the controller configured to supply one or more pulses to the inverter at one or more time points based on the first resonant current becoming zero at one or more time points, and detect whether the target object is located on the first working coil or the second working coil.)

Regarding claim 3, Chun teaches the controller (control unit 60) is configured to turn on or off the first switch or the second switch sequentially and repeatedly until detection of whether the target object is located on the first working coil or the second working coil is complete (See para.[0037] “the control unit 60 controls operation of the inverter units 30˜33 through the drive units 40˜43 so that current sequentially flows to the respective heating coils L1˜L4 of the respective heating coil groups to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups.” And para.[0082] “the control unit 60 repeats the judgment as to whether a container 3 is present.”  Hence the sub switching element S1-S4 is sequentially and repeatedly until detection is complete.)

Regarding claim 4, Chun teaches the controller is configured to supply the one or more pulses while the first switch or the second switch is turned on (As discussed in claims 1-3 above, the current produced from AC by a rectifier is pulsed DC, therefore the current supplied to the inverter unit 30 and sub switching element S1-S4 is pulsed current.)

Regarding claim 5, Chun teaches the controller is configured to:
turn on the first switch at a first time point, and supply a first pulse to the first inverter based on the first change of resonant current after the first time point (See para.[0037] and [0081] “the control unit 60 controls operation of the inverter units 30˜33 through the drive units 40˜43 so that current sequentially flows to the respective heating coils L1˜L4 of the respective heating coil groups to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups.” “The control unit 60 judges whether a container 3 is present based on signals of the sensing units 50 to sense the container 3 placed on the cooking plate 2 by a user. For example, the control unit 60 judges whether a container 3 is present based on the signals of the sensing units 50 sensing a change of an electrical signal, such as current or voltage of heating coils L on which the container 3 is located. When the sensed signal is not detected, the control unit 60 controls the sensing units 50 to again sense a change of the electrical signal (operation 701), and when the sensed signal is detected, the display unit 70 displays a designated region corresponding to the sensed container 3 (operation 702).”), in a state in which a target object is not detected before a second time point that is a predetermined cycle after the first time point, turn off the first switch and turn on the second switch at the second time point, and supply a second pulse to the first inverter based on the first change of resonant current after the second time point (As disclosed in para.[0037], the control unit 60 controls the current sequentially flows to the respective heating coils to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups. Hence, sub switching element S1 is closed and other switching elements are open at a first time point, so that a current flows to first coil L1; sub switching element S1 is open and switching element S2 is closed at a second time point so that a second current flows to first coil L2, if the container is not on the first coil L1, the detection of the presence of a pan on the heating coil L2 is based on whether there is current change after the second time point.)
Chun does not explicitly teach when to supply a pulse, which supply a pulse based on the first resonant current becoming zero.
However, Oh teaches in the same field of endeavor of an induction heating device (see the title “Induction cooker having function for detecting container using resonance current”) including a heating coil (working coil 30; fig.1) and a controller (control unit, zero point detector 52, current conversion unit 54, and related structure fig.1) configured to supply a pulse based on a resonant current becoming zero (see para[0027] “the control unit 40 samples the voltage value of the voltage fluctuation waveform at every zero point time based on the zero point signal from the zero point detection unit 52.” And para.[0009] “The power supply unit 10, for the purpose of applying a high-frequency current to the working coil 30, receives commercial power (eg, 110-220V household AC power) and converts it into direct current.” Therefore at least one of the control unit, zero point detector 52, and current conversion unit 54 is capable to supply a pulse when the resonant current becoming zero at zero voltage points.); and detect whether a target object is located on the work coil (see [0027]-[0028] “the control unit 40 samples the voltage value of the voltage fluctuation waveform at every zero point time based on the zero point signal from the zero point detection unit 52, and compares the sampled value with a predetermined reference value Thus, it is determined whether the working coil 30 is currently performing induction heating, that is, whether the container 32 is located near the working coil 30 and induction heating is being performed. Here, if the working coil 30 is heating the vessel 32, the voltage fluctuation waveform shows a substantially flat waveform (refer to Fig. 5(a)). However, if the working coil 30 is not heating the vessel 32, the voltage fluctuation waveform will show a waveform that vibrates with a larger amplitude than in the above case (refer to FIG. 5(b)).Accordingly, the presence or absence of the container 32 can be determined by monitoring the amplitude of the voltage fluctuation waveform in a manner that analyzes the sampled value at the zero point.”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the controller of induction heating device of Chun with the controller configured to supply a pulse based on a resonant current becoming zero as taught by Oh, in order to provide a desired container detection algorithm in the controller, since each of Chun and Oh teach a method for detection cooking container on the working coil, and the methods are for the same propose, the modification of the detection method of Chun and Oh involves only routine skill in the art.

Regarding claim 6, Chun teaches the controller is configured to:
at a third time point and based on a determination that the target object is not detected before the third time point, turn off the second switch and turn on the first switch, the third time point being the predetermined cycle after the second time point, and supply a third pulse to the first inverter unit based on the change of resonant current after the third time point (As disclosed in para.[0037], “the control unit 60 controls the current sequentially flows to the respective heating coils to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups.” As the continuity of the pan detection of the discussion of claim 5, the detection of the presence of a pan on the heating coil L2 at third time point; sub switching element S2 is open and switching element S3 is closed after third time point so that a second current flows to first coil L3, and then perform the detection of the presence of a pan on the heating coil L3.)
Chun does not explicitly teach when to supply a pulse, which supply a pulse based on the first resonant current becoming zero.
However, Oh teaches in the same field of endeavor of an induction heating device (see the title “Induction cooker having function for detecting container using resonance current”) including a heating coil (working coil 30; fig.1) and a controller (control unit, zero point detector 52, current conversion unit 54, and related structure fig.1) configured to supply a pulse based on a resonant current becoming zero (see para[0027] “the control unit 40 samples the voltage value of the voltage fluctuation waveform at every zero point time based on the zero point signal from the zero point detection unit 52.” And para.[0009] “The power supply unit 10, for the purpose of applying a high-frequency current to the working coil 30, receives commercial power (eg, 110-220V household AC power) and converts it into direct current.” Therefore at least one of the control unit, zero point detector 52, and current conversion unit 54 is capable to supply a pulse when the resonant current becoming zero at zero voltage points.); and detect whether a target object is located on the work coil (see [0027]-[0028] “the control unit 40 samples the voltage value of the voltage fluctuation waveform at every zero point time based on the zero point signal from the zero point detection unit 52, and compares the sampled value with a predetermined reference value Thus, it is determined whether the working coil 30 is currently performing induction heating, that is, whether the container 32 is located near the working coil 30 and induction heating is being performed. Here, if the working coil 30 is heating the vessel 32, the voltage fluctuation waveform shows a substantially flat waveform (refer to Fig. 5(a)). However, if the working coil 30 is not heating the vessel 32, the voltage fluctuation waveform will show a waveform that vibrates with a larger amplitude than in the above case (refer to FIG. 5(b)).Accordingly, the presence or absence of the container 32 can be determined by monitoring the amplitude of the voltage fluctuation waveform in a manner that analyzes the sampled value at the zero point.”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the controller of induction heating device of Chun with the controller configured to supply a pulse based on a resonant current becoming zero as taught by Oh, in order to provide a desired container detection algorithm in the controller, since each of Chun and Oh teach a method for detection cooking container on the working coil, and the methods are for the same propose, the modification of the detection method of Chun and Oh involves only routine skill in the art.

Regarding claim 7, Chun teaches the controller is configured to: based on the target object being detected on the first working coil, supply a switching signal to the first inverter unit, wherein a frequency and a phase of the switching signal are adjusted based on power level input received from a user, and  turn on or off the first switch based on the switching signal (See para.[0035] “When a region 100 corresponding to the heating coils L on which the container 3 is located and an output adjustment unit 200 are displayed on the operation panel 6 based on current sensed by the sensing units 50˜53 and a user selects the displayed region 100 and the displayed output adjustment unit 200 through the operation panel 6, the control unit 60 transmits a control signal to adjust output of the heating coils L on which the container 3 is located to a corresponding one of the drive units 40˜43, and the corresponding drive unit 40, 41,42, or 43 drives the respective heating coils L1˜L4.”)

Regarding claim 11, Chun teaches the controller is configured to: detect an change of resonant current flowing through at least one of the first working coil or the second working coil, and based on the change of the resonant current, determine whether the target object is located on the first working coil or the second working coil (See para.[0037] and [0081] “the control unit 60 controls operation of the inverter units 30˜33 through the drive units 40˜43 so that current sequentially flows to the respective heating coils L1˜L4 of the respective heating coil groups to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups.” “The control unit 60 judges whether a container 3 is present based on signals of the sensing units 50 to sense the container 3 placed on the cooking plate 2 by a user. For example, the control unit 60 judges whether a container 3 is present based on the signals of the sensing units 50 sensing a change of an electrical signal, such as current or voltage of heating coils L on which the container 3 is located. When the sensed signal is not detected, the control unit 60 controls the sensing units 50 to again sense a change of the electrical signal (operation 701), and when the sensed signal is detected, the display unit 70 displays a designated region corresponding to the sensed container 3 (operation 702).”)

Regarding claim 15, Chun teaches the first switch (sub switching element S1 in first inverter unit 30) is a semiconductor switch (See fig.2, the sub switching element S1 is a semiconductor switch.)

Regarding claim 16, Chun teaches the second switch (sub switching element S2 in first inverter unit 30) is a semiconductor switch (See fig.2, the sub switching element S2 is a semiconductor switch.)

Regarding claim 19, Chun teaches a filter (smoothing units 20-23) configured to remove an AC component of the DC power received from the rectifier (rectification unit 10) (See para.[0034] “The main switching elements Q1 and Q2 alternately switch smooth voltage output from the smoothing unit 20,21,22, or 23 according to a switching control signal, and supply high-frequency power to the respective heating coils L1˜L4. The first condenser C1 and the second condenser C2 serve to cause current to flow in the respective heating coils L1˜L4.”)

Regarding claim 20, Chun teaches the filter unit (smoothing units 20-23) includes one or more capacitors (See fig.2, smoothing units 20-23 includes one or more capacitors.)

Allowable Subject Matter
Claims 8-10, 12-14, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Reference Chun is the closest prior art. However, Chun fails to teach, alone or in combination, the limitation of:
the control unit is configured to supply a switching signal to the first inverter unit based on the target object being detected on the first working coil, turn on/off the first switch based on the switching signal, and determine whether the target object remains on the first working coil before a start of a predetermined time period for detecting whether another target object other than the target object is located on the second working coil, at the start of the predetermined time period for detecting whether another target object other than the target object is located on the second working coil, turn off the first switch and turn on the second switch as claimed in claim 8, which defines a specific algorithm in the controller and 
the control unit is configured to control respective operations of the first inverter unit and the first and second semiconductor switches to detect a working coil with a target object located thereon among the first and second working coils at a time point when the resonant current becomes zero; the control unit is configured to: control at least one of the first inverter unit, the second inverter unit, the first switch, the second switch, the third switch, or the fourth switch to synchronize the resonant current converted by the first inverter unit and the resonant current converted by the second inverter unit, and control at least one of the first inverter unit, the second inverter unit, the first switch, the second switch, the third switch, or the fourth switch to detect whether a target object is located on the first working coil, the second working coil, the third working coil, or the fourth working coil based on the synchronized resonant current becoming zero as claimed in claim 12, which defines a specific algorithm in the controller.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
Applicant argues: Reference Chun in view of Oh does not teach the limitation “detect whether a target object is located on the first working coil or the second working coil based on a change of the first resonant current in response to the pulse".
Examiner respectfully response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, reference Chun teaches a controller configured to supply a pulse to the first inverter and to detect whether a target object is located on the first working coil or the second working coil based on a change of the first resonant current in response to the pulse, but does not teach when or in what condition the controller supply a pulse to detect the target object. However, Reference Oh teaches in the same field of endeavor of a controller configured to supply a pulse and to detect the presence of cooking container on the work coil when a resonant voltage becoming zero, which inherently the current is zero. Oh discloses detecting the cooking container when the voltage/current becoming is well known in the technical field, therefore the combination of references Chun and Oh teaches the controller configured to supply a pulse when the resonant current becoming zero, and detect whether a target object is located on the first working coil or the second working coil based on a change of the resonant current in response to the pulse, and since each of Chun and Oh teaches a method for detection cooking container on the working coil, and the methods are for the same propose, the modification of the detection method of Chun and Oh involves only routine skill in the art.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS Q LIU/Examiner, Art Unit 3761